Citation Nr: 0703628	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-07 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for toxoplasmosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961, October 1961 to October 1964, November 1965 to December 
1967, and December 1967 to March 1980.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In May 2002, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  

The case was remanded to the originating agency in September 
2003 for further evidentiary development.  The requested 
action has been taken and the case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
current diagnosis of chronic sinusitis.

2.  The veteran's post service toxoplasmosis is not etiology 
related to his in-service blood transfusion and toxoplasmosis 
was not contracted during service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Toxoplasmosis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in November 2002 and April 2004, subsequent to the 
initial adjudication of the claim.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in his possession, it has informed him 
of the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  The veteran was also furnished a 
Supplemental Statement of the Case in March 2006 informing 
him of the type of evidence necessary to establish an 
effective date

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Sinusitis

The veteran's service medical record documents treatment for 
colds on several occasions including March 1968, June 1968 
and August 1972.  He complained of nasal congestion with 
headaches in February 1976.  Assessment at that time was a 
viral syndrome.  In September 1976, he was treated for a 
common cold.  

He also received treatment for frontal headaches in November 
1979.  It was noted that sinusitis should be considered.  
Subsequent abnormal X-rays suggested sinusitis.  However, 
subsequent service medical records do not show any further 
treatment, complaint, or diagnosis of sinusitis.  

The veteran has contended through various written statements 
and testimony presented during his hearing before the Board 
that he currently has sinusitis related to his active miliary 
service.  He reported treatment for frontal headaches in the 
1980s with no treatment during the past year.  

In connection with the claim, the veteran was afforded a 
comprehensive VA ear nose and throat (ENT) examination in 
June 2003.  The examiner reviewed the veteran's claims folder 
noting his history of frequent or chronic colds.  The actual 
dispensary visits for such problems were not usually 
frequent.  The veteran's main concern was his severe 
headaches.  It was noted that MRI studies in May 2003 showed 
his sinuses well and was reported to show "mild sinusitis."  
However, the examiner reviewed the studies and felt that they 
showed essentially normal sinuses.  The veteran denied 
allergies other than to medication.  He currently experienced 
no facial pain.  He did have some nasal congestion 
particularly at night.   Physical examination, including head 
and neck examination and flexible nasal endoscopy 
examination, was normal with the exception of edentulous 
maxilla, partially edentulous mandible, and nasal septal 
deviation.  There were no nasal polyps or purulence.  
Impression was possible chronic rhinitis manifested as night 
time nasal congestion.  The examiner opined that the 
veteran's medical records, history, and recent MRI were not 
consistent with sinusitis of a chronic nature.  Furthermore, 
it was unlikely that the veteran's rhinitis was in anyway 
related to his active military service.  

Clearly, from the service medical records, the veteran was 
felt to have sinusitis.  
However, the remaining competent evidence of record is 
negative with regard to a current and chronic disability.  
The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The VA examiner in 
June 2003 noted the history of sinusitis and colds in 
service.  However, the examination did not reveal physical 
findings of chronic sinusitis.  The examiner opined that the 
veteran did not currently have sinusitis and his rhinitis was 
not related to military service.  

Given the VA examiner's opinion and the lack of findings on 
the examination, it is reasonable to find that the veteran 
does not suffer from chronic sinusitis.  As a whole, the 
evidence shows only acute and transitory episodes of 
sinusitis during service, which resolved without residual 
disability.  In the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The remaining evidence in support of the claim consists of 
the veteran's lay statements and testimony that he has 
currently has sinusitis that originated in service.  Although 
informative, the veteran's testimony does not constitute 
competent evidence of a diagnosis of a chronic condition.  As 
discussed, as medical expertise is required in this instance, 
the veteran is not competent to comment on a medical matter.  
See Espiritu.  

In reviewing the available evidence of record, the Board must 
conclude that service connection for chronic sinusitis is not 
warranted.  

Toxoplasmosis

The veteran's service medical records are silent for any 
treatment, complaint, or diagnosis of toxoplasmosis.  
However, they reflect that he sustained abrasions to both 
lower extremities and his back when the vehicle he was in was 
hit by a mine in July 1966.  He also sustained an acute 
lumbosacral sprain and fracture of the left fibula.  
Treatment included an indirect blood transfusion. 

Post service private treatment records show that the veteran 
had a mass removed from his neck in February 1998.  
Subsequent biopsy showed toxoplasma lymphadenitis.  

At his hearing before the Board, the veteran reported that he 
had a lump on his back that was removed.  According to the 
veteran, his in-service back lump was similar to his post 
service neck lump.  

The veteran underwent a comprehensive VA infectious disease 
examination in May 2003.  The examiner noted that head, eye, 
ear, nose and throat examination was negative.   Similarly, 
examination of his lymph nodes was negative with no axillary, 
cervical, or inguinale nodes.  Toxicology screen was 
negative.  A diagnosis of history of previous toxoplasmosis 
with no evidence of active disease was rendered.  The 
examiner opined that his prior toxoplasmosis was unlikely 
related to blood transfusion during military service.  

Given the evidence of record, the Board finds the opinion of 
the VA examiner most persuasive.  The examiner rendered an 
informed medical opinion after examining the veteran, his 
medical history, and his claims folder.  

While the veteran asserts that his post service toxoplasmosis 
resulted from his blood transfusion, there is no medical 
evidence linking his post service blood infection to any 
accident in service.  The veteran is not competent to provide 
medical opinion concerning the etiology of his post-service 
toxoplasmosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, based on the evidence listed above, the Board 
finds that the evidence against the veteran's claims 
outweighs the evidence for his claims, and service connection 
for toxoplasmosis is denied.  Gilbert, supra.


ORDER

Service connection for sinusitis is denied.

Service connection for toxoplasmosis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


